          Case 3:19-cr-04277-W Document 51 Filed 07/26/21 PageID.97 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                       Case No. 19CR4277-W

                                      Plaintiff,
                      vs.
                                                       JUDGMENT AND ORDER
LAURA HUYSER LENEE,                                    OF DISMISSAL


                                    Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
•     granted the motion of the Government for dismissal of this case, without prejudice; or

•     the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      18 U.S.C. 1542 - False Statement in Application for a U.S. Passport




 Dated:   7/26/2021
                                                   Hon. Thomail helan'
                                                   United States District Judge
